Roberts, J.
The plea of failure of consideration is clearly *333liable to the exceptions taken to it for uncertainty and insufficiency. It does not properly connect the facts which seem to have been attempted to be set up, nor do they constitute good grounds for the relief sought. It fails to show what the defect of title is ; what is said in the endeavor to do so is incoherent and unintelligible. The contract of sale was executed by the delivery of a deed, and if there was any defect of title, it is not alleged that the defendant was ignorant of it. Other reasons might be given, if necessary, for holding the plea insufficient.
Judgment affirmed with damages.